 


109 HR 2569 IH: No Child Left Behind Improvement Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2569 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the accountability provisions of the Elementary and Secondary Education Act of 1965, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the No Child Left Behind Improvement Act of 2005. 
2.Amendments to ESEA 
(a)Highly qualified teachers 
(1)Middle school teachersParagraph (23) of section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended— 
(A)in subclause (II) of subparagraph (B)(ii), by inserting in the case of a secondary school teacher, before successful completion; 
(B)at the end of subparagraph (B), by adding the following: 
 
(III)in the case of a middle school teacher, successful completion, in at least one of the academic subjects in which the teacher teaches, of an academic major, a graduate degree, coursework equivalent to an undergraduate academic major, or advanced certification or credentialing and, in every other academic subject in which the teacher teaches, of at least an academic minor;. 
(C)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following:  
 
(D)when used with respect to a middle school teacher who was not new to the profession as of the date of the enactment of the No Child Left Behind Act of 2001, means that the teacher holds at least a bachelor’s degree and— 
(i)has met the applicable standard in subparagraph (B)(ii) or (C)(ii); or 
(ii)satisfies such criteria as the Secretary may establish for demonstrating an extensive history of teaching experience and a positive teaching record (including positive peer reviews and any postgraduate credits or training); and. 
(2)Special education and corrections education teachersParagraph (23) of section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), as amended by paragraph (1), is amended— 
(A)in clause (ii) of subparagraph (B), by inserting subject to subparagraph (E), before a middle or secondary school teacher; and  
(B)by adding at the end the following: 
 
(E)in lieu of demonstrating for purposes of subparagraph (B)(ii) a high level of competency in each of the academic subjects in which a middle or secondary school teacher teaches— 
(i)a middle or secondary school teacher primarily serving children with disabilities or a middle or secondary school teacher primarily serving children or youth described in section 1411 may, for the first 3 school years after the date of the enactment of the No Child Left Behind Improvement Act of 2005 or the first 3 school years of such teacher’s teaching career, demonstrate such a high level of competency by satisfying the requirements of subclause (I), (II), or (III) of subparagraph (B)(ii) only with respect to special education or corrections education, respectively; and 
(ii)notwithstanding the limitation of 3 school years in clause (i), a middle or secondary school teacher who teaches 3 or more subjects and exclusively serves children with disabilities or a middle or secondary school teacher who teaches 3 or more subjects and exclusively serves children or youth described in section 1411 may, for as long as the teacher continues to serve in such capacity, demonstrate such a high level of competency by satisfying the requirements of subclause (I), (II), or (III) of subparagraph (B)(ii) only with respect to special education or corrections education, respectively.. 
(b)Adequate yearly progress 
(1)Student with disabilities 
(A)Modification of standards, assessmentsSubsection (b) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended by adding at the end the following: 
 
(11)Children with disabilities 
(A)Modification of standards, assessmentsWith respect to a child with a disability, a State plan shall provide for alternate challenging academic content standards and challenging student academic achievement standards under paragraph (1)(A), alternate high standards of academic achievement described in paragraph (2)(C)(i), and alternate yearly student academic assessments described in paragraph (3), to align such standards and assessments with the child’s individualized education program. 
(B)Determination of applicable assessmentIn carrying out this paragraph, consistent with the Individuals with Disabilities Education Act, the State— 
(i)shall allow the individualized education program team of each child with a disability in the State to determine whether an alternate academic assessment should be administered to the child in lieu of the academic assessment otherwise required by paragraph (3); 
(ii)shall require the individualized education program team of the child to select any such alternate academic assessment from among the alternate assessments included in the State’s plan pursuant to subparagraph (C); and 
(iii)shall require that any alternate academic assessment administered to a child under this paragraph be more advanced than any such assessment administered to the child in a previous school year under this paragraph. 
(C)Alternative assessmentsEach State plan shall include alternate academic assessments that may be administered to children with disabilities for purposes of complying with this paragraph. 
(D)DefinitionIn this paragraph, the term individualized education program has the meaning given to that term in section 602 of the Individuals with Disabilities Education Act.. 
(B)Rule of constructionThe amendment made by this paragraph shall be construed as superseding the 1.0 percent cap at section 200.13(c)(1) of title 34, Code of Federal Regulations (imposing a cap on the number of children with disabilities whose proficient and advanced scores, although based on alternate achievement standards, may be included in calculating adequate yearly progress).  
(2)Students with limited English proficiencySection 1111(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is amended— 
(A)in paragraph (2)(C)— 
(i)in clause (vi), by striking and at the end; 
(ii)in clause (vii), by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following: 
 
(viii)notwithstanding the participation of students with limited English proficiency in the yearly student academic assessments in mathematics, reading or language arts, and science described in paragraph (3), measures the achievement of the group of such students based exclusively on the progress of such students in acquiring English proficiency, as determined by measuring the progress of such students on a longitudinal basis, taking into consideration the performance of such students on the academic assessments of English language proficiency required under paragraph (7); and; and 
(B)by amending paragraph (6) to read as follows: 
 
(6) Students with limited english proficiencyIn addition to administering to students with limited English proficiency the yearly student academic assessments in mathematics, reading or language arts, and science described in paragraph (3), each State plan shall demonstrate that the State educational agency, in consultation with local educational agencies, has implemented high-quality, yearly assessments, including at a minimum the academic assessments of English language proficiency required under paragraph (7), for measuring on a longitudinal basis the progress of each individual student with limited English proficiency served by the State educational agency.. 
(3)Longitudinal measurement of AYPSubsection (b) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended— 
(A)at the end of paragraph (2)(C), as amended by paragraph (2), by adding the following: 
 
(ix)at the State’s discretion, measures the progress of public elementary schools, secondary schools, and local educational agencies by tracking the progress of individual students or cohorts of students on a longitudinal basis in lieu of, or in addition to, comparing the proficiency of a class of students with the proficiency of earlier classes of students.; and 
(B)at the end of subsection (b), as amended by paragraph (1), by adding the following: 
 
(12)Longitudinal progress of transferring students 
(A)In generalIf a State chooses to measure adequate yearly progress on a longitudinal basis pursuant to paragraph (2)(C)(ix), the State may exclude from such measurement of progress at a school any student who transferred to that school at the beginning of or during the school year involved. 
(B)Students who frequently transferThe Secretary by regulation— 
(i)shall ensure that a State choosing to measure adequate yearly progress on a longitudinal basis has in effect a system for measuring the progress of students who frequently transfer among schools; and  
(ii)in the case of a student who attends 3 or more schools in any 5-year period, shall provide for the sharing of school records.. 
(4)Percentage of students required to take assessmentsClause (ii) of section 1111(b)(2)(I) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(I)) is amended by inserting , and except that a school may satisfy the 95 percent requirement described in this clause based on a 3-year average of the applicable percentage after personally identifiable information about an individual student.  
(5)Conforming amendmentsSubsection (b) of section 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended— 
(A)in subparagraph (B) of paragraph (1), by striking The academic standards and inserting Subject to paragraphs (2)(C)(viii), (6), and (11), the academic standards; and  
(B)in clause (i) of paragraph (3)(C), by inserting subject to paragraphs (6) and (11), before be the same academic assessments. 
(c)Effective dateThe amendments made by this Act shall apply only with respect to the first school year beginning after the date of the enactment of this Act and subsequent school years. 
 
